Citation Nr: 1732489	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis.

3.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder (MDD).

4.  Entitlement to total disability based on individual unemployability (TDIU).

5.  Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707 (2016).  The Veteran was notified in a February 2016 letter of her options and declined a new hearing in a March 2016 correspondence.  

In July 2015, the Board, in pertinent part, denied a higher rating for the lumbar back disability, and remanded the issues of service connection for bilateral hearing loss, cervical strain, and a psychiatric condition for further development.  

The Veteran appealed the July 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), to the extent that it denied a higher initial rating for the lumbar back disability.  In February 2016 the Court granted a joint motion for partial remand (JMPR) and vacated the July 2015 decision with regard to the denial of a higher rating for the back disability, and remanded the case to the Board for action consistent with the terms of the JMPR.

In October 2016, the Board, in pertinent part, remanded all of the issues shown on the title page.

The issue of the entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal as to the issues of service connection for cervical strain; a higher rating for lumbosacral degenerative arthritis, and a TDIU.

2.  The Veteran is in receipt of a total schedular rating for MDD effective from March 7, 2010, the date of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for cervical strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a higher rating for lumbar spine degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.204 (2016).

3.  The criteria for withdrawal of the appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.204 (2016).

4.  The issue of entitlement to a higher initial rating for MDD is moot.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cervical Strain; Higher Rating for Lumbosacral Degenerative Arthritis, and TDIU 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw from appeal the issues of entitlement to service connection for cervical strain; entitlement to a higher rating for lumbosacral degenerative arthritis, and entitlement to a TDIU.  As such, there remain no allegations of errors of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed. 


II.  Initial Rating for MDD

Service connection for MDD was granted by way of a December 2015 rating decision.  An initial rating of 70 percent was assigned from March 7, 2010.  In a subsequent rating decision issued in April 2017, the RO awarded a 100 percent rating effective March 7, 2010.  As a total rating is in effect for MDD since the grant of service connection, there is no basis for a higher schedular rating.  As the benefit sought has been granted in full, the issue of a higher rating for MDD is moot.  There are no additional expressly or reasonably raised issues presented on the record.  Accordingly, there is no case or controversy to decide and the appeal must be dismissed.  


ORDER

The appeal for entitlement to service connection for cervical strain is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis is dismissed.

The appeal for entitlement to a TDIU is dismissed.

The appeal for entitlement to an initial rating in excess of 70 percent for MDD is dismissed.


REMAND

While delay is regrettable, further development is required to ensure compliance with the October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the October 2016 remand, the Board instructed the RO to issue a statement of the case (SOC) on the issue of entitlement to an initial compensable rating for left ear hearing loss.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

In an April 2017 rating decision, the RO proposed to sever service connection for left ear hearing loss, but to date, a rating decision effectuating severance has not been issued.  As service connection has not been severed for left ear hearing loss, the Veteran must be provided with an SOC in accordance with the 2016 remand.

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the issue of entitlement to a higher initial rating for left ear hearing loss and advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


